Sutton, J.
The petition alleging that the plaintiff was injured and damaged in certain respects because of unwholesome and poisonous substance in a bottle of coca-cola which he purchased from a drug store and drank, and that the defendant was negligent in not properly cleaning the bottle before it was refilled, that it failed to keep foreign, poisonous matter from getting into the bottle, and to discover said foreign poisonous matter and remove the same before it was delivered to the public, but not showing that the coca-cola was bottled by the defendant- or that it did anything in connection with the bottling and marketing of said product, failed to set forth a cause of action against the defendant, and the court did not err in sustaining the general demurrer.

Judgment affirmed.


Stephens, P. J., and Felton, J., concur.